FILED
                             NOT FOR PUBLICATION                            JUN 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARIA ESTHER CASTILLO,                           No. 12-73741

               Petitioner,                       Agency No. A088-469-135

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Maria Esther Castillo, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, and review de novo questions


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny

the petition for review.

      The BIA did not abuse its discretion in denying Castillo’s motion to reopen

as to ineffective assistance of counsel where Castillo failed to establish prejudice

arising from any alleged ineffective assistance by her former representatives. See

id. at 793-94 (“[P]rejudice results when the performance of counsel was so

inadequate that it may have affected the outcome of the proceedings.” (emphasis in

original) (internal quotation marks omitted)).

      The BIA also did not abuse its discretion in denying as untimely Castillo’s

motion to reopen as to changed country conditions where the motion was filed

more than two years after her removal order became final, see 8 C.F.R.

§ 1003.2(c)(2), and the BIA acted within its broad discretion in determining that

the evidence was insufficient to establish prima facie eligibility for asylum, see

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010) (agency may deny a

motion to reopen based on failure to establish a prima facie case for the relief

sought).

      PETITION FOR REVIEW DENIED.




                                           2                                       12-73741